* Writ of error refused October 4. 1922. *Page 964
                       On Motion to Strike Brief.
Plaintiffs in error have undertaken to brief this case under the rules promulgated by the Supreme Court on the 22d day of June, 1921 (230 S.W. vii).
They have complied with the rules in making a reasonable succinct statement of the nature and result of the suit, but they have not submitted propositions upon which they predicate their appeal, as provided by Rule 30, 230 S.W. vii. All they have done is to bring forward a number of their assignments of error and designate them as being "Points Involved." Some of these purported assignments appear to be verbatim copies of the assignments filed in the trial court; others are culled from such assignments. Plaintiffs in error have not set out at the back of their brief, nor immediately following the statement of the case, "verbatim copies of such of the assignments of error filed in the trial court and reproduced in the transcript as are relied on in the appeal."
It is clear from a reading of the amended rules that the Supreme Court did not intend to abolish the distinction which the bar has all along recognized as existing between a "proposition" and "an assignment of error." This distinction is too well understood to require any discussion on our part. If an assignment of error can be submitted as a proposition of law under a recognized construction of that term, as applied to briefing, we see nothing in the rules prohibiting an appellant from bringing forward such assignments of error as one of the "propositions or points upon which the appeal is predicated"; but, unless such assignment of error is a proposition of law, it should not be so used. It seems to us, in applying the new rules, that the old, well-understood definitions and constructions, in so far as applicable, should be recognized and given full force.
Because plaintiff in error's brief is not in compliance with the rules of briefing, we order that it be stricken from the record. In view of Rule 40 (230 S.W. viii), which is as follows:
"In case the brief, for either party is in the opinion of the Court of Civil Appeals defective or insufficient, the court may at its discretion set aside the submission of the cause with such orders for postponement and filing of amended briefs as it may deem proper"
— we further order that plaintiff in error be allowed 30 days from the date hereof in which to file new briefs. The submission of this cause on the third instant is withdrawn, subject to be resubmitted after being properly briefed.